 CAPITOl. TRUCKIN(i, IN('.Capitol Trucking, Inc. and Drivers, Chauffeurs andHelpers Local Union No. 639, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America. Case 5 CA9056October 17, 1979DECISION AND ORDERBY MEMBERS PENELI (). MURPHY, ANI) TRKIESI)AI .On April 13, 1979, Administrative Law JudgeCharles W. Schneider issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Counselfiled a memorandum in opposition to Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order, as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-i Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dr, Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 We agree with the Administrative Law Judge's conclusion that Respon-dent's changing of work assignments for drivers from a seniority to a rotationbasis without consulting with the Union was unlawful. However, inasmuchas there is no evidence that this change was discrminatory in motive orimplementation, we find such conduct to be violatise only of Sec. 8(aX I) ofthe Act, and not of Sec. 8(aX3) and (1) as found by the Administrative LawJudge. We note further that, although in some circumstances such unilateralconduct may also constitute a violation of Sec. 8(aX5). we need not considerthat issue because the General Counsel has at no time sought such a findingherein.In par. (d) of his recommended Order, the Administrative Law Judgeused the broad cease-and-desist language "in any other manner." However,we have considered this case in light of the standards set forth in Hickmoi,Foods, Inc., 242 NLRB 1357 (1979). and have concluded that a broad reme-dial order is inappropriate, inasmuch as it has not been shown that Respon-dent has a proclivity to violate the Act or has engaged in such egregious orwidespread misconduct as to demonstrate a general disregard for the em-ployees' fundamental statutory rights. Accordingly, we shall modify the rec-ommended Order so as to use the narrow injunctive language "in any like orrelated manner."We also modify par. 2(a) of his recommended Order to further specify themanner in which backpay shall be computedder of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, CapitolTrucking, Inc., Washington, D.C., its officers, agents,successors. and assigns, shall take the action set forthin the said recommended Order, as so modified:I. Substitute the following for paragraph l(d):"(d) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof' rights guaranteed them by Section 7 of the Act."2. Substitute the following for paragraph 2(a):"(a) Offer Gilbert Payne immediate and full rein-statement to his former position or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges previously enjoyed, and make him wholefor all losses he may have suffered by reason of thediscrimination against him in accordance with theformula set forth in F 1V: IWoolworth Company. 90NLRB 289 (1950), with interest thereon to be com-puted in the manner prescribed in Florida Steel (Cor-poration, 231 NLRB 651 (1977). See, generally, IsisPlumbing & Heating Co., 138 NLRB 716 (1962)."3. Substitute the attached notice for that of theAdministration Law Judge.APPENDIXNOTICIE To EMpl.oy i sPosFED1 BY ORI) R ()I IHENArIONAL LABOR RIA II()NS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties were given theopportunity to present evidence and cross-examinewitnesses, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice. We intendto abide by the following:WE WILL NOT discharge, terminate, or in anyother manner discriminate against employees forengaging in union or concerted activities.WF Wl.LL NOT refuse to recognize the duly des-ignated shop steward of our employees.WE WlL. NOT change the work assignments oftruckdrivers without consulting the collective-bargaining representative of the drivers.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bythe National Labor Relations Act.WE WILL, offer Gilbert Payne immediate andfull reinstatement to his former position as driveror, if that job no longer exists, to a substantiallyequivalent position. without prejudice to his se-nioritv or other rights and privileges previously246 NLRB No. 8135 I)('ISIONS OF NATIONAL. ABOR RELA I()NS B()ARI)enjoyed and wit wii.i. reimburse him, with inter-est, for any loss of pay or other benefits he suf-fered by reason of the termination of his employ-ment by us.CAPIIO(). TRU( KING, IN('.DECISI()NSIAIIMtN I 01()I C11 A (SCHIARI.ES W. S INII)IR, Administrative aw Judge: OnDecember 9, 1977. Drivers. Chauffeurs and Helpers l.ocalUnion No. 639, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & I lelpers of Amer-ica, the Union. filed the instant unfair labor practice chargeagainst Capitol Trucking. Inc., Respondent. pursuant to theNational Labor Relations Act (29 U.S.C. .151 e seq. ). OnJanuary 24, 1978, the Regional l)irector for Region 5 of theBoard (Baltimore, Maryland), issued a complaint on thecharge alleging that Respondent had committed various un-fair labor practices in violation of Section 8(a)(I) and (3) ofthe Act. Service was duly made on Respondent and theUnion. Respondent filed an answer denying the allegationsof unfair labor practices.Pursuant to notice, a hearing was held before me inWashington. D.C.. on June 12 16. 1978. The GeneralCounsel. the Union, and Respondent appeared at the hear-ing, and all parties were afforded full opportunity to beheard, to introduce and to meet material evidence, to pre-sent oral argument, and to file briefs.On August 7, 1978, the Respondent. and on August 8,1978, the General Counsel, filed briefs. Upon considerationof the entire record, and the briefs, and from my observa-tion of the witnesses and their demeanor. I make the follovw-ing:FINDIN(iS ()i FAC(II. 111It BUSINI!SS ()1: RSPO()NI)INICapitol Trucking. Inc.. Respondent. a District of 'olum-bia corporation, is engaged in the delivery of ready-mixconcrete from its operating headquarters located in Arling-ton. Virginia. Respondent commenced operation in April1977. It is projected that Respondent will annually sell anddeliver, in interstate commerce, ready-mixed concrete val-ued in excess of $50,000 to points located outside the Stateof Virginia. Respondent is now and has been at all timesmaterial herein an employer engaged in commerce withinthe meaning of Section 2(2), (6). and (7) of the Act.II. IIE I.AI()R OR(iANIAII()ONDrivers, Chauffeurs and Helpers Local Union No. 639,affiliated with International Brotherhood of Teamsters.Chauffeurs, Warehousemen & Helpers of America, is a la-bor organization within the meaning of Section 2(5) of theAct.l. 11: iNI-AIR .ABOR PRA(t II( SThe IssuesBrietly. the facts are that Respondent refused to recog-nize employee Gilbert Payne as the union shop steward.changed the system of priority for work from a seniority toa rotational hasis, and discharged Payne. The GeneralC(ounsel contends that these actions of Respondent consti-tuted unfair labor practices violative of Section 8(a)( 1 I and(3) of the Act. Respondent contends that its actions werefor cause, unrelated to union or concerted activity, andwere not unlawful.I he Refusal To Recognize Payne as Shop Steward()n August 22. 1977. Respondent and the Union signed acollective-hbargaining contract covering Respondent'struckdrivers. Among other provisions, the contract con-tained the following article 4. section I relating to shopstewards:There may be appointed by the Local Union a stew-ard. or stewards, at each garage. The steward shall bethe last man to be laid off; and in no case discriminatedagainst. It is understood by the Company, however,that the steward or any other employee may be dis-charged l or inefficiency or any other just cause by theCompany. All new shop steward shall be appointedIronlm ihin the top 25'i of the work li)rce in effect atthe time of appointment.I interpret the phrase "top 25'r:" to mean company se-niority; that is, length of service with Respondent.The contract also contained a "management rights"clause (art. 3. sec. 2) providing, inter alia., that plant man-agement and direction of the work force and company af-fiirs, including hire, discipline and discharge, and the mak-ing and enforcement of company rules, were vestedexclusively in the Respondent.'At some time after the collective-bargaining agreementwas signed, Union Business Representative William Pink-ney asked Respondent's President John Roach whetherRoach had a man "good enough to be a shop steward."Roach replied that it was Pinkney's duty, not Respondent's,to appoint a shop steward. A shop steward was not ap-pointed until October 4. 1977, under circumstances to bedescribed.Respondent began hiring drivers in mid-May 1977. Thefirst two drivers hired were, in order. William Carr andArt. 3, sec 2., provided:l'he management of the plant, direction of all working forces and ofthe affairs of' the Company, including the right to hire, suspend. disci-pline (or discharge for just cause, to make deliveries to any purchaser, toselect employees for promotion to supervisory other salaried posi-tions. to make transfers. to determine and maintain reasonable stan-dards of' efliciency in plant operations. ito determine production meth-ods, and processes, and to issue and enforce Company rules, which mayfrom time o time he changed, shall he vested exclusively in the Com-pany: pros ided further, that anny act o' the (Company claimed to be inconflict with any of the provisions of this Agreement ma) he taken up asa grievance as provided for in this Agreement.136 CAPITO()I. TRU('KING. INC7Grant Baker. On May 24. 1977. the Respondent hiredPayne, in June Paul B. Henson. and, in week of August 27.Eugene Clarke. Payne. Henson. and Clarke were membersof Local 639, Baker a member of l.ocal 456. Carr was not.at any disclosed time, a union member. Payne had been asteward on previous union jobs.On October 4, 1977. Payne brought (irant Baker's initi-ation fee to union representative Pinkne. Payne remindedPinkney that there was no union steward on the job, andalso told Pinkney that Baker was not interested in the posi-tion. Pinkney then asked Payne whether he would acceptthe assignment. Payne said that he would, and Pinknethereupon gave Payne a letter to Respondent's PresidentRoach, advising Roach of Payne's appointment as shopsteward. Roach, however, refused to acquiesce in the ap-pointment on the ground that Payne was not within the top25 percent of the work force, as provided in the contract.Grievances thereafter signed by Payne as shop stewardwere returned by Roach to Payne. with messages that theNwere required to be signed by the shop steward. and thatPayne was not such. So far as the record discloses. the im-passe was not resolved. There is no provision in the collec-tive-bargaining agreement, and no evidence of a practice.requiring that grievances be signed by a shop steward,though the Union's grievance forms. which were used here.have a line for such a signature.Work AssignmentsIn late October 1977, Respondent changed the work as-signment system from a seniority basis to a rotational basis.The issue is whether Respondent thereby bypassed theUnion in violation of the Act.Since there is not always work for all drivers. Respondentposts a list at the end of each workday. naming the driverswho are to report for work the next morning. Contrar toRespondent's contention, position on that list is made onthe basis of seniority, that is. length of employment withRespondent. and the senior man available is the first to beselected, with the remainder following in similar order.:In addition, also contrary to Respondent's contention.The contract has various pros isions relating itm seniority. Those nvol ingwork assignment are the following:Art. 2, sec. I: "Seniority ghts for emploees shall prevail. Seniority shallapply within job classifications for increases or decreases in working force.Starting times shall be assigned in accordance with seniority Seniority doesnot give an employee the right to choose a specific truck or loadArt. 8, sec. 3: "All employees covered under this Agreement shall be givenan opportunity to earn a minimum f 12 hours per week, Monday thruFriday At no time shall there he less than 50 percent of the covered employ-ees in this group."Art. 8. sec. 6: Saturday work, at time and a half. "shall he rotated antongthe top 50 percent of the enrolled drivers according to the seniority hstl"Art. 8. sec. 7: "The starting time for all employees covered by Section 3above, shall not he later than 7:30 a.m., Monday thru Friday"Art. 8. sec. 8: "The starting time for employees not covered bh Sec. 3 shallbe not later than 930 a.m., Monday thru Friday"As I interpret the contract, the enumeration in art 2. sec I of prticullarinstances of application of the seniority principle Is illustratle. , and nt lim-iting, language. Otherwise. the first sentence. "Seniority rights for employeesshall prevail." becomes surplusage aind meaningless. hat seniority does notentitle drivers to demand a specific truck or load is not a denial .rlo prilli toreceive aailable uork.Respondent. in practice. assigned work on the basis oft' se-niorit .'At some time prior to October 19 the date is not clearRespondent's President Roach told Payne that he thoughtthat he was going to rotate the work anti asked Payne whathe thought about it. Payne said that he "wasn't for it" butthat it was "up to the men."When the work list for October 20 was posted on theafternoon of October 19, Pay ne's name was not on it. al-though the names of junior men were. Payne transmittedthis infiormation to Union Representative Pinkney that eve-ning.On the following morning. October 20. Payne and Pink-ney appeared at Respondent's premises. Junior men hadbeen assigned to work but not Payne. PinkneN asked Roachfor an explanation. Roach replied that it was because hewas rotating the work. Pinkney disputed Roach's authorityto take such action. stating that the contract required as-signment by seniority, which Roach denied. A loud andangry argument ensued in which both Pinkney and Roachlost their tempers and exchanged threatening words andgestures. By this time. all available work had apparentlybeen distributed and the drivers were on the road. Roachtold Payne to clean up his truck. l.ater in the morning. afterPinknev had left the premises, Roach came to Pane asPayne was working on his truck and began to berate him.Payne responded that he did not have to work for Roach.that he had a vending license and could work for himself.Roach responded that Payne "better he ltooking becauseyou're going to need it." and left. tie returned some 15minutes later and told Pa'ne to quit work at II o'clock.Payne did so.On the following day. October 21, Roach called a meet-ing of the employees and asked them individually whethertheN agreed to rotate the work Some agreed. Payne saidthat he did not. Roach suggested that they call Pinkney andtell him that they had agreed upon rotation. Emploee('lark responded that there was no need to call Pinkney.that Pa tie ,was the shop steward. The uncontradicted testi-mony is that Roach replied, "Payne ain't shit."Roach then directed the emnployees to go to work. T'herecord does not indicate what happened thereafter with re-spect to rotation -hether it was continued or abandoned.'On the first das of the healring. June 12. Respondent President Roach.then a witness for the (ieneral ('ounsel. was asked. "Hlow is work assigned at('apitol rucking?" Roach respmnded, "By seniority." On June 16. the lastda) of the hearing. testifying as a witness for the Respondent. Roach testifiedthat he meant by his earlier statement that "start time was started b) senior-i1t." At that point, Roach drew a distinction between "ork" assignmenland "starting" assignment lloveser. Roach's testimony establishes that heinstituted the rotation system in order to enable junior men to secure a largershare of the ork. Thus. his testimony is that in mid- or late October worktell off and he had difficulty providing work for junior men. and he thereforeInstituted the rotation sstem i order toi proide them such work. The drop-off in rk. he testified, prejudiced the junior men because they were "al-ways the lowest seniorits and the last .on the list." and cnequentls"',ould get no call in." 'he fact that work mas sometimes have been as-signed to the junior man, rather than to the senior driver present or called in.is ascrihable in some instances to aisers bh seniors in order that uniorsmight work. n tthers by the absence o the senior driver when the li,ad aisreads I find no reliable evidence that the nlmon waied the general principlet1 senlorits embodied in the contract and in practiceRespondent's contention that enlrllit applled nly in the assignment of astarling time and not to priorits ,i recclve work is thus not sustained137 DECISIONS OF NATIONAL ABOR RELATIONS BOARDThe First Discharge of PayneImmediately after the employee meeting referred toabove, Payne began to load the tanks of his truck. As he didso, President Roach began to inspect Payne's truck, a taskwhich Roach performs periodically with all trucks.There is no passenger seat on the right side of the truckcabs. On some preceding day, an inspector had ridden withPayne and had placed a plastic bucket in the cab for seat-ing. During Roach's inspection. according to Roach, hefound a partially emptied bottle of Johnnie Walker BlackLabel whiskey under the bucket. Roach's testimony is that,for safety and insurance reasons, the Respondent's rulesforbid the carrying of unfastened articles and liquor ontrucks.4Referring to the bottle, Roach called to Payne andasked him what "this" was doing in the cab. Payne, believ-ing Roach to be referring to the bucket, told Roach that hewould have to ask the inspector. When Roach said that hewas referring to a fifth of Johnnie Walker Black Label,Payne replied that Roach must have put it there, becausehe was the only man around there who drank JohnnieWalker Black Label. Roach told Payne that he was respon-sible for his truck and its contents and immediately dis-charged Payne, stating that the reason was Payne's carryingliquor in his truck. Roach did not inquire whether Paynehad placed the liquor there, or whether Payne drank. Infact, Payne has not drunk hard liquor since May 1975,when he quit on doctor's orders following an operation.Payne's grievance over his discharge, filed the same day.,and signed by Payne both as grievant and as steward, wasrejected by Roach for the stated reason that it did not con-tain the signature of the shop steward. Thereafter, UnionRepresentative Pinkney contacted Richard C. Morauer, Jr.,a vice president of Respondent. Pinkney told Morauer thatPayne did not drink hard liquor, and that he (Pinkney)thought that Payne had been "set up." After some negotia-tion, it was agreed that Payne could return to work pendinginvestigation, and Payne did so on Wednesday, October 26.Later, about October 28, a meeting was held between theUnion and Respondent, at which Respondent agreed to re-instate Payne, because of his favorable driving record, butrefused to give him backpay for the time he had lost.'The Employment ApplicationRespondent does not own its trucks: it leases them fromHowat Concrete Company under an arrangement whichincludes insurance. Howat also reserves the right, for insur-ance reasons, to approve or disapprove applications for em-ployment with Respondent for driver positions, and tomake recommendations concerning operations and drivers.However, Respondent's President Roach retains. and exer-cises, final authority as to who is hired, whatever Howat'sview of the applicant.' However, the evidence indicates that drinking on the premises duringnonwork hours is not uncommon, as is the presence of whiskey bottles.There is no evidence of drinking on the premises during working hours.At the time of this incident, Respondent had no written rule with respectto the possession of alcoholic beverages on company property PresidentRoach could not remember when he established the rule.I Roach's specific testimony is, "we decided the man was a decent driverand we would give him another chance."Payne's uncontradicted testimony is that he left a com-pleted application for employment with President Roach ataround the time he was hired. However. near the end ofOctober 1977, in checking Hlowat's files on Respondent'sdrivers, James Kelly, safety director for Howat. discoveredthat he had no employment applications for Payne and em-ployee Eugene Clarke. Kelly told President Roach that heneeded them. On the day of the October 28 meeting, Pres-ident Roach gave blank employment application forms toPayne and Clarke and said that he needed them back assoon as possible.On the following Monday. October 31. Roach askedPayne and Clarke for the applications. Neither had com-pleted them: Payne had left his in his car in the country andClarke had forgotten his. Roach stated that he needed themfor company records. Some time later in the same week,Safety Director Kelly called President Roach and askedwhether Roach had the applications. Roach, at that timehome ill, telephoned Nick Kemp, assistant yard superinten-dent at Howat Concrete, who sometimes assists Roach, andinstructed Kemp not to give either Payne or Clarke theirpaychecks due that Friday, November 4. until they hadcompleted the applications. Later, probably on that pay-day, Kemp telephoned Roach and said that Clarke hadbeen given his check by inadvertence. As to Payne, Kempreported to Roach that Payne had told him (Kemp) thatUnion Representative Pinkney had advised Payne that hedid not have to fill out the application. On the followingMonday, November 7. Roach returned to work and askedPayne about the application. Payne, apparently irritated atRoach's persistence, told Roach that he had "wiped his asswith it." On the same, or the following day. PresidentRoach told Payne not to return to work until he had turnedin the application.In the meantime. Payne. apparently suspicious ofRoach's motives, had consulted Union RepresentativePinkney. Pinkney told Payne that if he had already filed anapplication, he was not required to file another. but saidthat it was up to Payne.On November 8 President Roach, in a letter to UnionRepresentative Pinkney, told Pinkney that if Payne did notfile a completed application by November 15, he would bepermanently replaced.After November 8. Payne filled in substantial portions ofthe application, but not all, and then brought it to UnionRepresentative Pinkney. At that time, the application hadonly one employer listed, Lane Construction, Meridian,(sic) Connecticut. Pinkney suggested, and Union PresidentDaniel George to whom Pinkney took the application con-curred, that the names of additional local employers forwhom Payne had worked be included. These were added.On November 15. the deadline, Payne took the documentto Respondent's President Roach. Not all portions of theapplication were filled in. Roach looked it over, stated thathe knew that Payne had worked for District Concrete(which Payne had not), said, "I know the man won't acceptthis," and returned the application to Payne as unaccept-able.Under date of November 21, 1977, Respondent sent anotification to Payne by certified mail that he had beenreplaced for (I) failing to submit a properly filled out em-138 CAPITO()L. TRI:CKING. INC.ployment application by November 15. and (2) failing toreport for work or to call between November 10 and No-vember 17 when he had assertedly been called in.'Under date of November 8, 1977, Eugene Clarke filed hisemployment application. That, like Payne's, did not containanswers to all the questions. There is no evidence that anyissue was raised by Roach as to acceptance of Clarke's ap-plication or that Roach gave an ultimatum to Clarke con-cerning his failure to file, as he did to Payne. So far as therecord discloses. Clarke is still in the emplo, of Respon-dent, and his application is still uncompleted.Conclusions1. Recognition of Payne as shop stewardThe General Counsel's contention is that Respondent'srefusal to recognize Payne as the shop steward was violativeof Section 8(a)(l) of the Act. Respondent contends thatPayne's appointment was contrary to the collective-bar-gaining agreement because he was not within the top 25percent of seniority, and that Respondent consequently wasnot required to recognize and accept him as the shop stew-ard.At the time of Payne's appointment as steward, October4, 1977, Respondent's drivers. in the order of seniority (dateof hire), were William Carr, Grant Baker, Payne, Paul Hen-son, and Eugene Clarke. Carr was not a member of theUnion.The 25 percent provision in the contract was carried overhaec verba from union contracts with other concrete sup-plier employers located in Maryland and the District ofColumbia. Those contracts contained union shop clauses.legal in those jurisdictions, under which membership in the'The application identified by Payne, Pinkne,, and George and whichPayne testified he presented to Roach on November 15, G.C Exh. 14, con-tains a number of questions which were not answered. It s a four-pagedocument. Insofar as matenal here, the significant omissions included a listof accidents dunng the past 3 years, whether the applicant's license had everbeen suspended or revoked, and traffic convictions and forfeitures during thepast 3 years. All those questions appeared on pp. 2 and 3 of the application.Roach's testimony is that when he reviewed the application on November15. only p. I was filled out and the rest of the document, which also includeda space for prior employment, was "completely blank" Acceptance ofRoach's testimony in this regard, which is contrary to that of Payne, wouldrequire rejection of Payne's, based upon conclusion either (I) that the appli-cation which Payne gave Roach did not contain the information noted onthe one reviewed the day before by Pinkney and George, or (2) rejection ofthe testimony of Payne, Pinkney. and George concerning the application Itappears to me that if Payne's testimony that he presented G.C. Exh. 14 toRoach were untrue, it would follow that Payne had since added the answersnow found on pp. 2 and 3 of the application. If that assumption were correct,I would think that Payne would also have added answers to other questionson the application which were not answered: whether he had ever beenconvicted of a felony, whether he had ever been known by any name otherthan the one on the application, his military' status, whether he had ever beendenied a license or whether one had ever been suspended or revoked. whathis accident record had been and what his record for traffic convictions andforfeitures had been Particularly, do I think this would have been so in viewof the fact that at the hearing. Payne admitted that in the early 70's hisDistnct of Columbia license had been suspended for a time for accumulationof points on moving violations, and that on another occasion his Virginiapassenger vehicle operator's license had been suspended for driving underthe influence of liquor. I conclude that if Pasne had "doctored" G.C. Exh. 14since November 15. 1977. he would not have overlooked adding that infor-mation. This conclusion is consistent with my appraisal of the credibility ofthe witnesses based on m) observation of their demeanor. I therefore creditthe testimony of Payne in this regard and reject that of Roach.Union could be required as a condition of employment atan appropriate time after hiring. Though the instant con-tract contained the same provisions in that respect, theywere inapplicable, for the reason that the law of Virginia,Respondent's situs, prohibits conditioning employment onunion membership. The possibility that the 25 percentmight thus include a nonunion driver appears to have beenoverlooked, at least hb the Union.I am not cited to. and have not found, any precedentexactly in point. Resolution of the issue requires consider-ation ot' significant principles which appear, in the contexthere, to impinge on each other, and thus require accornmmo-dation.Union stewards are an important part of the mechanismof maintaining stable labor relations in the shop throughthe administration of coliective-bargaining agreements andthe adjustment of grievances. Aeronautical Indu.rital Dis-trio Lodge 727v. (C'utphtll. et al., 337 U.S. 521. 527 528,fn. 5 (1949). As the Court there said,..union chairmen [stewardsl ...are not regarded asmerely individual members of the union: the, are in aspecial position in relation to collective bargaining forthe benefit of the whole union.Because a labor agreement assumes the proper adjust-ment of grievances at their source, the union chairmenplay a very important role in the whole process of col-lective bargaining.* * * .*The National War Labor Board recognized "that thefunctions of shop stewards and other local union offi-cials were of value to a company as well as to its em-ployees in settling and preventing labor grievancesThe steward of a collective-bargaining unit under theAct, even though appointed by the bargaining agent, occu-pies a dual status: He is a representative of the bargainingagent, which may have proprietorship interests and obliga-tions quite apart from its interests and obligations as a bar-gaining representative, and he is also a representative ofemployees. In the latter capacity he is committed to a num-ber of obligations: carrying out the policies of the bargain-ing agent as statutory representative, the policies of theagent as an organization or proprietor. the policies of thecollective agreement, the rights of employees as members ofthe unit and beneficiaries of the agreement. and (if they areunion members) perhaps their rights as such members.These obligations provide potential for conflict of interest,both in the bargaining agent and in the steward. That po-tential, however, must be deemed to have been recognizedand subsumed in the acceptance by the National LaborRelations Act of the concept of collective representation byan organization with its own proprietary status, such as aunion, and the correlative acceptance, without evidentquestioning, of the union steward as a necessary element inthe representation of employees under the collective-bar-gaining machinery established by the Act. While the de-139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcided cases do not appear to resolve the instant problemthey do appear to establish the general principle that aunion which is the bargaining representative of a collective-bargaining unit has the sole and exclusive authority to se-lect and remove a steward, or to determine the methods of'selection or removal-so long as the union is pursuing alegitimate union objective. This is how I read what I regardas apposite decisions: Ashley, Hickham-Uhr Co., 210 NLRB32 (1974) Dairlea Cooperative Ic.. 219 NLRB 656 (1975):American Federation of Grain Millers, Loc. 33. A F CIO(Boise Cascade Corporation), 239 NLRB 978 (1978): UnitedBrotherhood of Carpenters and Joiners o A merica, Local 49(Scott and Duncan, Inc.), 239 NLRB 1370 (1979 : DistrictCouncil No. 2 of the Brotherhood of Painters and AlliedTrades, AFL CIO (The Paintsmiths. Inc.), 239 NLRB 1378(1979). Cf. General American Transportation Corporation,227 NLRB 1695 (1977), enforcement denied 581 F.2d 473(1978).However, there may be exceptions to that general princi-ple.A collective-bargaining representative can accept somerestraints on its authority, and those restraints may be en-forceable to a certain extent. The exact scope of the re-straints which may, compatibly with the National LaborRelations Act, be accepted by the bargaining agent is be-yond the issues here, as is the question of the extent towhich the subject may be pursued in bargaining negotia-tions.A collective-bargaining contract restricting the composi-tion of a grievance committee to "member employees" hasbeen upheld by the Board. Shell Oil Co.. 93 NLRB 161(1951). Similarly, a refusal by an employer to recognize agrievance filed by officers of the representative union wherethe contract required grievances to be filed by "the em-ployee or the employee and his steward" has been foundnot to constitute an unfair labor practice. Sohio ChemicalCo., 141 NLRB 810 (1963). And. finally, an employer mayrefuse to deal with a chief shop steward who is not an em-ployee of that employer, where the collective-bargainingcontract requires the chief steward to be a member of thebargaining unit. Brunswick Corp., 146 NLRB 1474 (1964).However, each of those cases is distinguishable from theone presented here. In the Shell Oil and Brunsick cases.the exclusion of nonemployees or nonunit employees stillleft an eligible, and presumably available, class of employ-ees from which an alternative selection might be made. Inthe instant case, if Respondent's construction is adopted.only one person was eligible for the position of shop stew-ard, and if he did not serve, the position could not be filled.In addition, in the Shell case, even if no alternate was avail-able, there were four other persons on the grievance com-mittee, which could thus continue to function.The General Counsel contends that Respondent's con-duct was unreasonable in the circumstances and part of' abad-faith effort to undermine the Union. I find no substan-tial evidence from which to conclude that Respondent wasacting in bad faith to undermine the Union in that respect.Whether "reasonableness" of the conduct is a relevant testmay depend upon what one means by the word. Whetherthe instant contractual provision constitutes an effective im-pediment under the Act to the Union's appointment ofPayne as steward or, on the contrary, is incompatible withthe policies of the Act and therefore must fall, are questionsthat need be decided only if it is first found that the con-tract is to be construed as forbidding Payne's appointment.As I interpret the contract, it does not clearly' do so. Myreasons are as follows.A shop steward is required, by the terms of the contract,in the processing of a grievance at the second stage.'The contract is to be interpreted, of course. in accordancewith its terms, and where those are unambiguous and appli-cable to a problem they may not be varied by parole evi-dence or by a different intent of one of the parties. Thepurpose of interpretation is to ascertain the intent of theparties as manifested from the entire agreement. Particularprovisions are to be construed in that light. Consonance ofa particular interpretation with public policy and the over-all aim of the agreement is a factor to be considered ininterpreting the language. Interpretations which produceimpractical results are not presumed to express an unartic-ulated agreement of the parties. In sum, in the absence ofcontrary manifestation in the document itself, language in acontract is to be construed to comport with the purposes ofthe agreement and relevant public policy.What the United States Supreme Court said in the caseof Mastro Plastics Corp., and French-American Reeds MJk.Co.. Inc. v. N.L.R.B.. 350 U.S. 270 (1956). seems apposite.In that case, basing its decision on the necessity for accom-modating and balancing the objectives of the Act, the Courtheld that a contract provision by which the union agreed to"refrain from engaging in any strike during the term of thisagreement." must be read "as a whole in the light of the lawrelating to it." Thus read, the Court concluded that theprovision was not to be construed as applicable to a strikecaused by the employer's unfair labor practices. Apropos ofthe contention that the union's contractual waiver was un-conditional, the Court said at 283:Whatever may be said of the legality of such a waiverwhen explicitly stated, there is no adequate basis forimplying its existence without a more compelling ex-pression of it than appears in 5 of this contract.Insofar as the Court's canons of contractual interpretationare concerned. I do not deem it a controlling fact that theCourt found the unfair labor practices there to be flagrant.The bargaining representative is an agent of employees.It has obligations and responsibilities some of which mayresemble those of a fiduciary-both to employees who areits members and to the nonmembers it represents. If therepresentative is an entity, such as a union, it can dischargethose obligations only through individuals whom it desig-nates, including stewards. The union may be answerable forthe actions of those designees acting within the scope ofI hus. art. 5. sec. .of the contract, grievance procedure, provides that ifa grievance is not satisfactorily adjusted in the first stage of the grievanceprocedure (between the aggrieved employee or employees and the superin-tendent). the grievance shall be reduced to writing, signed by the employeeor employees involved, and "then ..discussed between the shop stewardand the superintendent or another officially designated representative of the('ompany." It will be noted that this language provides Respondent the rightto appoint a substitute for the supenntendent, but contains no similar provi-sion tor the Union respecting the steward. It may thus be arguable that,without a steward, there can be no second stage of the grievance procedure.140 CAPITOL TRU('KING. INC(their authority, both because the union is the agent of thebargaining unit, and because it is the principal of the desig-nee.Where the union's designee is a member of the union, theorganization possesses a measure of control over his actionsthrough its intra-organizational disciplinary authority. Ithas no such control over a nonmember. If there is no re-sponsible principal behind the steward, to whom the em-ployees and the employer can look for redress or disciplinein the event of improper action by the steward, there maybe a loss of remedy. Absent capacity to discipline or removethe steward, the union may be free of responsibility for hisconduct a result incompatible with the notion that thebargaining representative is the responsible principal. Itwould also remove the union's incentive to police the stew-ard's actions, except to assure that the) are not contrary tothe union's proprietary interests. And, if the steward is notanswerable to union discipline or removal. and he performsimproperly, what can be done about it? Unless it be con-cluded that the contractually expressed authority to ap-point includes an unarticulated power to remove-a some-what doubtful proposition-under Respondent's view thatthe 25 percent provision is mandatory, perhaps nothing.Such a result scarcely seems to me to be one consonant witheither the objectives of the statute, or one which the partiesenvisioned and accepted in enacting article 4. But, even ifthe Union possesses the power to remove the nonunionsteward, under Respondent's construction he cannot be re-placed, because there is no other person within the 25 per-cent group. This, too, leads to an incongruous result, theeffect of which is to nullify an important provision of thecontract and impede the resolution of controversy, withpossible destablizat:ion of labor peace in the enterprise-allwithout any discernible offsetting benefit, or preservation ofa bargaining trade-off.I deem it unlikely and the record lacks evidence-- thatthe parties so contracted. For that reason, the contract pro-vision is to be construed as conditioned upon the existenceof a person within the top 25 percent available and willingto serve as steward, and acceptable to the bargaining repre-sentative whom he will represent. Carr not being acceptableto the Union, he was ineligible and unavailable. It may beadded-without determination that the fact is necessarilydispositive-that there is no evidence that Carr is willing toassume the post. Baker not wanting the position, he alsowas unavailable. Administration of the agreement and theUnion's representative obligations warranting the appoint-ment of a steward, indeed requiring it, the next availableeligible in line was Payne, and Respondent was thereforerequired to recognize and deal with him upon designationby the Union. The refusal of Respondent to do so wastherefore interference, restraint, and coercion of employees,violative of Section 8(a)(I) of the Act, in the exercise oftheir rights, guaranteed in Section 7 of the Act, to self-organization and to bargain through representatives of theirown choosing.I find it unnecessary to decide whether a contractual pro-vision which effectually prevents a union, the bargainingrepresentative, from designating a steward for the bargain-ing unit, is incompatible with the Act and for that reasonnot enforceable as a matter of law.2. The work assignmentsIt has been seen that Respondent changed the system ofpriority in work assignments from a seniority to a rotationalbasis, contrary to both the contract and prior practice. Sucha change in conditions of employment requires prior con-sultation with the bargaining representative, unless autho-rized by agreement. Here, there was neither consultationnor authorization. The management rights clause in thecontract is not interpretable as permitting the unilateral ac-tion.Payne's response to President Roach's proposal tochange to the rotation system, to the effect that Payne op-posed it but that it was up to the men, cannot be consideredconsultation with the bargaining representative, in view ofRespondent's consistent refusal to recognize Payne as aunion representative. But, even if it be considered thatRoach was addressing Payne as the union representative,and Payne replied in that capacity, Payne's response wasclear the Union opposed it. That exchange could scarcelybe considered bargaining. Nor did Payne's statement thatthe matter was up to the men constitute an authorizationfor Roach to poll the employees. That was a function fortheir bargaining representative, and not Respondent. But, ifthere was any doubt as to the personal preferences of themen, they were subsumed in the statement of employeeClarke to President Roach, when Roach suggested that themen consult the Union about it, that they did not have to,as Payne was the shop steward. That suggestion Roach re-jected. Thus, Respondent's unilateral action was not autho-rized by the contract, by the Union, or by the Act. If Re-spondent had any doubts on that score, UnionRepresentative Pinkney's vigorous protest was more thanadequate to dispel them.Respondent additionally contends that, in any event, itdid not put the rotational plan into effect-hence it took nounilateral action. That contention is not sustained. The evi-dence establishes that the plan was actually in operation fora period of time, and there is no affirmative evidence that iswas abandoned.But even if it be concluded that it was not, under thecircumstances, an unfair labor practice for Respondent tosubstitute rotation for seniority as a basis for work assign-ment, the incident reflects Respondent's antagonism towardPayne as a union steward, an attitude reflected in PresidentRoach's scatalogical characterization of Payne in responseto Clarke's suggestion that Payne was the shop steward:"Payne ain't shit," and in Roach's testimony that he was"shocked" that Payne should go to Pinkney about the prob-lem, rather than to Roach. That the collective-bargainingcontract provides that differences between Respondent andthe Union or the employees as to the meaning and applica-tion of the contract should, in the first stage, be settledbetween the employee involved and the Respondent's su-perintendent, is not a defense. Section 9(a) of the Act per-mits grievances to be adjusted without the intervention ofthe bargaining representative, provided the representative isafforded opportunity to be present at the adjustment. I willassume, without deciding, that the contract here permits agrievance adjustment without presence of the representa-tive, and that such an authorization is lawful. However.141 DE('ISI()NS OF NAIO()NAL LABOR RELATIONS BOARDIauthority, statutory or contractual, to adjust the grievanceof a particular employee does not carry with it authority tomodify terms or conditions of employment affecting allmembers of the bargaining unit. Otherwise, the contract,and the proviso to Section 9(a). becomes a ready means ofrevising fundamental contract terms by grievance adjust-ment, perhaps ex parte. The contract here is not to be con-strued as embodying such a principle.It is therefore found that by changing work assignmentsfor drivers from a seniority to a rotation basis without con-sulting the Union, Respondent violated Section 8(a)( 1) and(3) of the Act.3. The termination of Payne on October 31Immediately after the confrontation between PresidentRoach and Payne concerning the assignment of work,Roach began to inspect the trucks and found the plasticbucket and the bottle of liquor in Payne's truck. Roachimmediately discharged Payne, despite Payne's disclaimingknowledge as to the liquor. Drinking on or near the prem-ises on nonworking hours was apparently not uncommon, afact of which Roach seems to have been aware. Roach tes-tified that he did not know whether or not Payne drankhard liquor, though Payne's testimony is that Roach didknow. In any event, investigation would have disclosed thathe did not, and thus would not likely be responsible for thebottle in the truck.tAccepting Respondent's contentionthat Payne was accountable for the condition of the truck.it is not established when the liquor was placed there, or bywhom. Payne's testimony is that he had checked the truckthe day before. When Roach discovered the liquor. Paynewas filling the water tanks of the truck in connection withtaking on a load of concrete. Assuming that Payne wasnegligent in permitting the plastic bucket to remain in thecab and in not checking the cab before driving the truckunder the loading chute, that offense alone scarcely seemsso substantial as to have motivated his immediate dischargewithout further questioning. In any event, PresidentRoach's testimony is that Payne's discharge on this occa-sion was solely for having the liquor bottle in his truck. Inthe circumstances, I infer that Roach's summary action wasa consequence of, and in reprisal for. Payne's persistence inclaiming to be the union steward and in opposing Respon-dent's establishment of a rotation system of work assign-ment. The discharge was therefore violative of Section8(a)(1) and (3) of the Act.4. The November termination of PayneThe termination of Payne's employment in November1977 must be evaluated against this background. When soconsidered, I think it, too, was a consequence of Payne'sconcerted and union activity. Whatever the Respondent'sI Though Payne did drink hard liquor in the early 1970s. as the facts statedin fn. 6. above, suggest, he has not done so since his operation in 1975. ondoctor's orders. From their undenied associalion on or in the vicinity ofRespondent's premises after work hours, in circumstances in which there wasdrinking, it would appear that Roach must have known whether or not thiswas true; but the point need not be decided.purpose in requiring the filing of a new application for em-ployment by Payne, it seems evident that the Union andPayne were suspicious of Respondent's motives. Thus,union representative Pinkney told Payne that Payne did nothave to file the application, a judgment in which UnionPresident George concurred. When Payne indicated that hewished to do so, he brought the partially completed appli-cation to Pinkney for approval. Pinkney, in turn, consultedUnion President George. George's testimony in this con-nection is significant:1l told Payne] I thought it would be kind of ridiculousfor him to be out of work as a result of what I consid-ered to be a silly position that the company had takenon the application, but at the same time. I explained tohim the i/ there was informnalion that he would he re-quired to include on this document that might conflictwith his original application, then wte wsourtd vant to heestremelv careiul in the completion o/' thi documeit.[Emphasis supplied.]And at that time he said to me, to the best of myrecollection, that he really had no objecting sic] tocompleting the matter further.So I said, look, if its going to get you back to work.why don't you go ahead and complete it.By completion. George was referring to the addition ofthe names of local employers for whom Payne had previ-ously worked.When Payne turned over the application to PresidentRoach, he took the precaution to mark it "duplicate." Itthus seems evident that Payne and the Union suspectedthat Roach might be seeking a pretext for again dischargingPayne. perhaps by comparing answers on both applica-tions.In those circumstances, Pane's reluctance to answer allthe questions on the second application was a forseeableconsequence of, and directly attributable to, Respondent'sprior antagonism toward Payne and its discriminatorytreatment of'him in connection with his appointment andconduct as a steward. I so find. Payne's discharge for failureto complete the application was an inseparable part of thewhole pattern of conduct connected with his appointmentas union steward, all of which together constituted a mosaicof unfair labor practices. This is not to say that because anemployer commits an unfair labor practice it is estoppedfrom enforcing its rules or securing legitimate informationrelevant to the conduct of its business. It is merely to holdthat where the employer's unfair labor practices lead di-rectly and forseeably to employee reluctance to provide in-formation, discharge as a consequence of that reluctancemay be nothing more than a continuation of the unfairpractices. So here. Examination of the applications filed bythe five other drivers employed by the Respondent duringthe period in question reveals that none of them filled outhis application completely. Apart from questions on the ap-plication as to identification (name, address, etc.) and vitalstatistics (weight, height, etc.), of the 30 or more items onthe application requiring responses. only 4 were answeredby all applicants. While it would not be unreasonable toconclude that failure to answer some of the questions couldbe considered of less than critical importance if the overall142 CAPITOL TRli(KIN(G IN(C.answers indicated that the applicant was qualified for thejob, the significant point is that job qualification was theessential characteristic sought. Though Payne failed to an-swer a number of questions related to his driving record, sodid James Green a driver hired after Payne's discharge.Green did not answer the questions as to whether he hadever been disqualified under Federal motor carrier regula-tions, or whether he had ever been denied a permit, or hadone suspended or revoked -questions which Payne also didnot answer. President Roach questioned Green as to theomissions, and satisfied himself that Green was eligible foremployment. That action is indicative of discrimination inthe treatment of Payne. No reason is apparent, or sug-gested. as to why Roach questioned Green about omissionsfrom his application, but did not do so as to Payne. Roach'sonly explanation. when queried as to that omission, wasthat "there was reasons," which, presumably significantly.,he did not give. In any event, Payne's failure to answerthose questions could not have been factors in rejecting theapplication. Some of the Respondent's drivers have acci-dent records. From their common employment in the in-dustry, Roach had known Payne for over 10 years, knewhim as an experienced driver, and hired him for that reason.Driving records are securable from state authorities andprior employers, and if Payne's failure to supply his was amaterial omission, Respondent could easily have secured it.After Payne had been hired, Howat's Safety Director Kelly,mistaking the application of one Irvin Payne for that of thediscriminatee, asked President Roach whether he wasaware that Payne had had an upset. Roach replied thatPayne was a good operator, and that Roach was going tokeep him. As Roach testified in connection with the deci-sion to reinstate Payne in October, "we decided the manwas a decent driver and we would give him anotherchance." Respondent at no time voiced criticism of Payneas a driver. The driving information which Payne omittedto supply in his duplicate application related to incidentswhich occurred in the early 1970s. There is neither evidencenor suggestion of delinquency or misconduct by Paynesince that time, or of any subsequent driving habits or rec-ord militating against his employment. In the light of Re-spondent's hiring practices, it cannot be said that theomitted information established Payne's ineligibility forhire under the Respondent's standards. The omissionscould not therefore have affected his continued employ-ment by Respondent. On other occasions, when HowatSafety Director Kelly spoke to President Roach disapprov-ingly about the driving of other applicants whom Roachwished to hire, Roach told Kelly that it was his fleet and hewould make the determination as to who did the driving, aview in which Kelly seemingly concurred. There is no evi-dence or contention that either Howat or the insurance car-rier objected to, or refused to approve. Payne as a driver.Hence. the discharge cannot be attributed to them. Payne'stestimony is undenied that in the past 3 years (the periodcovered by the inquiry in the application) he has had nodriving accidents.In the light of these considerations, I find that Payne wasterminated in violation of Section 8(a)( I ) and (3) of the Actbecause of his union and concerted activities, and not be-cause of his failure to file a completed employment applica-tion.5. The majorit' questionIn defense. Respondent additional i asserts that at thetime it signed the union contract, August 22. 1977. theUIniton represented only two of the four drivers then on theRespondent's payroll, Payne and Paul Henson. and thusdid not represent a majority of the employees in the con-tract unit. Consequently. Respondent contends that theUnion was not the statutory bargaining representative, andRespondent was under no duty to recognize Payne as thesteward, or to consult with the Union prior to changing thework assignment system. Respondent thus pleads the ille-gality of its conduct as a bar to accountability for it.In the week of August 27, 1977. 1 week after the contractwas signed. Respondent hired Eugene Clarke, who, I infer.was a member of the Union, since his application. datedNovember 8. 1977, states so in response to a question on theapplication asking union affiliation. The answer on GrantBaker's application for employment, dated May 16. 1977.to the question as to his union affiliation, is "456." It hasbeen seen that in October 1977. Payne brought Baker's duesin the Union to Business Representative Pinkney.I do not find Respondent's contention sustained. Assum-ing that the Union did not represent a majority at the timeof the execution of the contract, it did so I week later. uponthe hiring of Clarke. Thereafter, Respondent continued torecognize the Union. and the Union continued to representthe employees. It is therefore found that beginning on Au-gust 27. if not before, the Union represented a majority andRespondent continued to recognize it pursuant to the con-tract. The occurrences which are alleged as unfair laborpractices occurred after that date and at a time when theUnion was clearly the representative. It will be noted that.as late as October 1977. Respondent was maintaining thatthe contract authorized its refusal to recognize Payne as theshop steward. Thus, Respondent was continuing its recog-nition of the Union and the contract at a time when theUnion represented a majority of the employees.If it be assumed that the contract could not be validatedretroactively, and thus was void, the result is the same.Once the Union achieved majority status, it was Respon-dent's obligation to deal with it as the representative,whether there was a valid contract or not. And Respondentdid apparently so recognize the Union. Respondent was ob-ligated, with or without a contract, to deal with the personsdesignated by the Union to represent it and to consult withthe Union before revising conditions of employment. It didneither. Hence both acts were violative of the statute.Other factors militate against consideration of the Re-spondent's defense in this regard.Board authority precludes the assertion of one's own mis-conduct as ia defense to unfair labor practice charges. Thus.in the case of Aealt and Provision Driv ers. local '26 Team-.ster (WIasington Rendering Co.. Clarence L. Brown). 126NLRB 572, 573 574 (1960(). the Board said:As the Board has held in other situations, a parts maynot assert misconduct in which it participated as a de-fense to actions otherwise in violation of the Act.143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSee also Bender Ship Repair Co., 188 NLRB 615, 629(1971); 25 NLRB Ann. Rep., 100 (1950).Moreover, the statute of limitations contained in Section10(b) of the Act precludes assertion at this time that thecontract was unlawful because the Union did not representa majority of the employees at the time of execution, Au-gust 22, 1977. No unfair labor practice charge was filedwithin 6 months of the date of execution. Neither did Re-spondent or anyone else make any such claim within thatperiod. It therefore may not now be found that the contractwas invalid. Local Lodge No. 1424, International Associationof Machinists. etc. Bryan Manufacturing Co.] v. N. L.R.B.,362 U.S. 411 (1960); Barrington Plaza and Tragniew, Inc.,185 NLRB 962 (1970); International Ladies' GarmentWorkers' Union, A FL-CIO [Bernhard-A tmann] v.N.L.R.B., 366 U.S. 731 (1961). Since the Court's decision inthe Bryan case issued after its decision in the Altmann case,I infer that the charge in Altmann had been timely filed.Otherwise, the Court would presumably have found thecomplaint untimely, as in Bryan. There was thus statutoryauthority to find the unfair labor practice in Altmannunlike Bryan and the instant case, where there is not. Thefact that the Union may have sought to enforce the instantcontract within the 6-month period is not a distinguishingcharacteristic-any more than it was in Bryan.In any event, even if I were to find that the Union wasnot a majority representative at any material time, the factsrecited heretofore are of material bearing on the question asto whether Respondent terminated Payne because of unionand concerted activities in violation of Section 8(a)(1) and(3) of the Act.It is therefore found that by refusing to recognize GilbertPayne as the duly designated shop steward of its employees,and by changing work assignments for truckdrivers from aseniority to a rotation basis without consultation with theUnion, the collective-bargaining representative of Respon-dent's drivers, by terminating the employment of GilbertPayne on or about October 21, by refusing to permit Payneto work until he had completed a new employment applica-tion, and by terminating Payne's employment on Novem-ber 15, 1977, Respondent engaged in unfair labor practicesviolative of Section 8(a)(1) and (3) of the Act.Effectuation of the policies of the Act requires a remedialorder.On the basis of the foregoing findings and conclusions.and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER'The Respondent, Capitol Trucking, Inc., Washington,D.C., its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging, permanently replacing, or otherwise dis-criminating against employees because they engage inunion or concerted activities.(b) Refusing to recognize the duly designated shop stew-ard of its employees.(c) Changing work assignments of employees withoutconsulting their collective-bargaining representative.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer to Gilbert Payne reinstatement to his formerposition and make him whole for any loss of pay or otherbenefits he may have suffered by reason of the discrimina-tion against him, in accordance with the Board's usual poli-cies.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards per-sonnel records and reports, and all other records necessaryto analyze the amount of backpay due under the terms ofthis Order.(c) Post at its business copies of the attached noticemarked "Appendix."'°Copies of said notice, on forms pro-vided by the Regional Director for Region 5, after beingduly signed by Respondent, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byRespondent for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.0 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."144